Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 3/15/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ethington U.S Patent No. 10,776,760.
As to claim 1, Ethington teaches a system for developing a model framework for remote unit monitoring condition-based maintenance, the system comprising: 
a storage medium, the storage medium being coupled to a processor (…instructions and/or data stored in a memory and executed by a processor…, lines 14-15 column 6); 
the processor configured to: 
collect data associated with unplanned service requests (…The dataset may include numerical values organized as a plurality of repair parameters and a plurality of operational parameters for each of a plurality of systems (e.g., aircraft). The dataset may include a value of every parameter for each system. In some examples, parameters without complete data may be excluded in pre-processing. Each system may have a unique identifier (ID). For example, the plurality of systems may include a fleet of aircraft and each aircraft may be uniquely identified by a tail number. Repair parameters may be informed by records of previous repairs over a period of time, such as operational lifetime to date or a selected number of years. Repair parameters may include raw data, such as total number of parts replaced, number of repairs, etc., and/or may include aggregate measurements, such as average number of parts replaced per repair…, lines 18-32 column 3); 
generate one or more models from the collected data, predict an unplanned service request based at least in part on the model and transmit an output of the prediction of the unplanned service request (…generating a system repair forecasting model using selected predictor variables, the repair forecast labels, and the historical dataset, using a supervised machine learning method. The selected predictor variables may correspond to mathematical combinations of one or more of the operational data parameters. The predictor variables may be selected by a user and/or may be selected as part of a comparative analysis of operational data parameters, e.g., automatically. In some examples, predictor variables may be aggregated into derived scalar data features, which may then be used in place of the original predictor variables…, lines 25-36 column 4). 
As to claim 2, Ethington further teaches the data comprises at least one of unit data, performance data, or service records (…The dataset may include numerical values organized as a plurality of repair parameters and a plurality of operational parameters for each of a plurality of systems (e.g., aircraft). The dataset may include a value of every parameter for each system. In some examples, parameters without complete data may be excluded in pre-processing. Each system may have a unique identifier (ID). For example, the plurality of systems may include a fleet of aircraft and each aircraft may be uniquely identified by a tail number. Repair parameters may be informed by records of previous repairs over a period of time, such as operational lifetime to date or a selected number of years. Repair parameters may include raw data, such as total number of parts replaced, number of repairs, etc., and/or may include aggregate measurements, such as average number of parts replaced per repair…, lines 18-32 column 3). 
As to claims 3-4, note the discussion of claim 2 above. 
As to claim 6, Ethington further teaches the one or more models are generated using a supervised machine-learning process (…generating a system repair forecasting model using selected predictor variables, the repair forecast labels, and the historical dataset, using a supervised machine learning method…, lines 25-28 column 4). 
As to claim 7, Ethington further teaches generating the one or more models comprises generating a health score for the unit (…Training module 116 may be configured to create a trained model for each selected algorithm and/or to evaluate or validate each trained model to produce a performance result for each algorithm. Evaluation may be performed by applying the trained model to the respective evaluation dataset and comparing the trained model results to the known output values. The performance result may include different types of indicators, values, and or results…., lines 58-65 column 9). 
As to claim 8, Ethington further teaches the processor is configured to select a model of the one or more models, and test the selected model based on an independent dataset from the collected data (…The labeled dataset may be divided into training data and validation data, and may be repeatedly divided as needed for training and testing of models. Training data and validation data may be complementary subsets of the labeled dataset…, lines 42-46 column 4). 
As to claim 9, Ethington further teaches the output comprises at least one of a unit ID, an estimated score related to the probability of a request for service request, and one or more features that contributed to the estimated score (…generating a system repair forecasting model using selected predictor variables, the repair forecast labels, and the historical dataset, using a supervised machine learning method. The selected predictor variables may correspond to mathematical combinations of one or more of the operational data parameters. The predictor variables may be selected by a user and/or may be selected as part of a comparative analysis of operational data parameters, e.g., automatically. In some examples, predictor variables may be aggregated into derived scalar data features, which may then be used in place of the original predictor variables…, lines 25-36 column 4). 
As to claim 10, Ethington further teaches the output of the model is used to update a maintenance schedule (…generate a repair or part demand forecasting model, via a process involving machine learning. For example, a process 10 (see FIG. 1) may be used to generate a model for classifying aircraft entering a heavy maintenance facility into groups that correspond to likely demand for specific parts…, lines 57-62 column 2).
As to claims 11-14 and 16-20, note the discussions of claims 1-4 and 6-10 above, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ethington in view of Eleid U.S Publication No. 2018/0150806.
As to claim 5, Ethington further teaches the unplanned service request is for a unit (aircraft, lines 18-20 column 3).  However, Ethington does not teach the unit is at least one of an elevator unit or an escalator unit. 
Eleid teaches a system having a predictive maintenance module includes computing processes to analyze collected data and output maintenance actions and timelines in anticipation of elevator or escalator wear and technical failure (paragraph 0084 pages 4-5, paragraph 0132 page 8).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Ethington reference to include the teachings of Eleid reference because by using machine learning model, the system could predict future service request for an elevator/escalator, as disclosed by Ethington (lines 18-32 column 3).
As to claim 15, note the discussion of claim 5 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 11,225,399 discloses an escalator monitoring system or an escalator monitoring method that uses data collected by a data collection device to analyze the operating condition of the escalator, a data collection device and a fixture used therefor.
U.S Publication No. 2021/0279578 discloses systems for elevator maintenance, and more specifically to such systems which leverage IoT data, cloud-based learning and predictive analytics.
U.S Publication No. 2019/0112151 discloses an elevator preventive maintenance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194